              Case 2:17-cv-02259-HLT Document 45 Filed 12/28/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 GERARD TANK & STEEL, INC.

                        Plaintiff,

 v.                                                   Case No. 2:17-cv-02259

 AIRGAS USA, LLC,

                   Defendant.
______________________________________________________________________________

    NOTICE OF CHANGE OF ADDRESS AND WITHDRAWAL OF APPEARANCE OF
                        SHOOK, HARDY & BACON, L.L.P.
______________________________________________________________________________

        Defendant Airgas USA, LLC, provides formal notice of the withdrawal of Jennifer Varon

and Shook, Hardy & Bacon, L.L.P. as additional counsel for Airgas. Airgas continues to be

represented by lead trial counsel, Patrick N. Fanning. Mr. Fanning has changed law firms to PEAK

Litigation LLP and hereby provides formal notice of his change of address to 4900 Main Street,

Suite 160, Kansas City, Missouri 64112.

        No party will suffer prejudice as a result of the withdrawal as lead defense counsel

continues to prepare for the upcoming trial and does not seek to delay or continue the January 2019

trial date.

 Dated: December 28, 2018                           Respectfully Submitted,

                                                    PEAK LITIGATION LLP

                                                    /s/ Patrick N. Fanning
                                                    Patrick N. Fanning, #19015
                                                    4900 Main Street, Suite 1630
                                                    Kansas City, Missouri 64112
                                                    Telephone: (816) 281-5404
                                                    pfanning@peaklitigation.com

                                                    ATTORNEYS FOR DEFENDANT
         Case 2:17-cv-02259-HLT Document 45 Filed 12/28/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served via CM/ECF with a copy
being delivered electronically to all counsel on record this 28th day of December, 2018.


                                                   /s/ Patrick N. Fanning
                                                   An Attorney for Defendant




                                               2
